JUSTICE McKINNON,
dissenting.
¶29 I disagree with the Court’s conclusions that the conduct or condition rendering Father unfit was unlikely to change within a reasonable time and that; therefore, continuation of the parent-child legal relationship will likely result in his children’s continued abuse or neglect. Factors the trial court must consider in determining whether the conduct or condition rendering a parent unfit is “unlikely to change within a reasonable time” are found in § 41-3-609(2), MCA. They are:
(a) emotional illness, mental illness, or mental deficiency of the parent of a duration or nature as to render the parent unlikely to care for the ongoing physical, mental, and emotional needs of the child within a reasonable time;
(b) a history of violent behavior by the parent;
(c) excessive use of intoxicating liquor or of a narcotic or dangerous drug that affects the parent’s ability to care and provide for the child; and
(d) present judicially ordered long-term confinement of the parent.
Overall, “the court shall give primary consideration to the physical, mental, and emotional conditions and needs of the child.” Section 41-3-609(3), MCA.
¶30 The relevant factors the District Court must have considered in this case concern whether Father had a history of violent behavior, subsection (b), and whether Father’s excessive use of alcohol or drugs affected his ability to care and provide for his children, subsection (c). Related to subsection (b), there were allegations of physical abuse, but no evidence of any specific instance of physical abuse concerning Father and Mother or the children. The first tip DPHHS received concerning the family alleged physical violence in front of the children; however, there was no evidence supporting that allegation. Both Mother and Father denied any physical abuse occurred between them or against the children. K. A. told Moran that Father had never hit him. Father was arrested twice for disorderly conduct and for being involved *175in a disturbance at a bar; however, those two events did not involve anyone in Father’s family or occur within their presence. The record does not establish that Father has a history of violent behavior which will result in continued abuse or neglect of his children.
¶31 Regarding subsection (c), there is evidence Father used drugs and alcohol; however, no evidence that the drug or alcohol use caused any specific danger to the children or was done in the children’s presence. Review of the record indicates Father tested negative for all substances on April 6,2013. Father failed to attend several UAs. Father completed in-patient treatment at Montana Chemical Dependency Center on October 15,2013, and afterwards participated in, but did not complete, out-patient treatment. After removal, Father tested positive, on one occasion, for methamphetamine in a hair sample taken on June 13, 2014 and reported to DPHHS on June 19,2014. Father was intoxicated when Mother called the police to remove him from her and the children’s home on July 9, 2014. Although there was one positive methamphetamine test and one instance of Father being intoxicated at the children’s home, these instances are insufficient to clearly and convincingly establish that Father’s use was “excessive” or affected his “ability to care and provide” for his children.
¶32 Furthermore, in this case, there was evidence that continuation of the parent-child relationship was not likely to result in continued abuse or neglect because testimony indicated Mother had, over the course of the 18-month proceeding, developed an ability to protect her children. Mother complied with DPHHS recommendations in her Treatment Plan and learned to protect her children. Review of the record shows she demonstrated an ability to protect the children when she removed them from the home when she and Father argued or when Father was intoxicated. She asked Father to move out of the family home after his methamphetamine-positive hair test. She further demonstrated her ability and commitment to protect her children by calling the police when Father came to where she and the children were living, when he was not supposed to be there at all, and refused to leave.
¶33 Children have been in Mother’s care since August 2013 without incident. Father is likely living with Mother and the children, in violation of the District Court’s order, as he was served with notice of the termination hearing at the Mother and the children’s home. Although we have recognized that a child’s placement with one parent has no bearing on the parental rights of the other parent, In re L.V-B, ¶ 19, placement with a parent who has demonstrated an ability to protect may be relevant to whether the child will likely be subjected to *176continued abuse or neglect by the other parent. Had Mother been unable to demonstrate an ability to protect the children absent termination of Father’s rights, then termination may have been appropriate to preserve at least one parent’s relationship with the children. Here, there was not, in the first instance, clear and convincing evidence that continuation of Father’s relationship with the children would result in continued abuse or neglect. The findirig that Mother was able to protect the children in the event of hostility or drug abuse on the part of Father should have further informed the trial court in its discretion regarding the termination of Father’s parental rights. We recognize that these distinctions are difficult to observe given the complexity of family dynamics. Nevertheless, the court must always be guided by considerations of the best interests of the children, despite the unearned benefit which may be reaped by the parent unable to fully comply with the responsibilities and obligations of parenting.
¶34 Terminating a parent-child relationship “divests the child and the parents of all legal rights, powers, immunities, duties, and obligations with respect to each other ... except the right of the child to inherit from the parent.” Section 41-3-611(1), MCA. One such divested obligation is that of support and education. Section 40-6-211, MCA. Here, Father’s children were ages nine, four, and two at the time of termination. Terminating Father’s parental rights also extinguished Father’s obligation to provide for their support. The record establishes that Father is employed in the oil industry and capable of providing support to his children. Thus, Father’s ability to provide support for up to sixteen years should have been a consideration in determining whether the children’s best interests necessitated termination.
¶35 Additionally, the record establishes Mother wanted her relationship with Father to continue and that the children had a “strong bond” with Father. CASA and the children’s attorney counseled against termination. DPHHS stated they wanted Father to have supervised visits with his children but could not achieve that result in the pending proceeding. Instead, DPHHS advocated for termination, even though Moran testified she otherwise did not think termination was in the children’s best interests because Mother would not be able to receive child support from Father and the children have a strong relationship with Father.
¶36 The District Court failed to appropriately give primary consideration to the needs of the children. There is insubstantial evidence that Father posed a risk or danger to his children or that continuation of their relationship would result in continued abuse or *177neglect. The District Court conceded at the end of the termination hearing that it did not know whether Father represented a danger at all, telling Mother, “The father of your children. They think he’s a danger. And quite frankly, I’m not certain if he is or not.” If the District Court was uncertain whether Father posed a danger to his children, than its conclusion that continuation of the parent-child legal relationship would result in continued abuse or neglect was certainly not supported by clear and convincing evidence. The District Court’s order terminating Father’s parental rights should be reversed.